IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania             :
Ex Rel. Simeon Bozic,                    : No. 2760 C.D. 2015
                                         : Submitted: October 7, 2016
                         Appellant       :
                                         :
                   v.                    :
                                         :
Superintendent, Robert Gilmore,          :
State Correctional Institution           :
Greene, Pennsylvania Department          :
of Corrections                           :


BEFORE:     HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE ROCHELLE S. FRIEDMAN, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY SENIOR JUDGE FRIEDMAN                            FILED: November 29, 2016



            Simeon Bozic appeals from the July 23, 2015, interlocutory order of the
Court of Common Pleas of Greene County (trial court) that transferred his petition for
writ of habeas corpus (Petition) to the Philadelphia County Court of Common Pleas
(Philadelphia court). We quash the appeal.


            On March 12, 2015, Bozic filed the Petition against Superintendent,
Robert Gilmore, the State Correctional Institution at Greene (SCI-Greene), and the
Pennsylvania Department of Corrections (together, Respondent) in the trial court. In
his Petition, Bozic challenged the conditions of his confinement at SCI-Greene,
specifically alleging that the Philadelphia court did not impose a sentence authorizing
his confinement.1


                 On July 23, 2015, the trial court issued an order, stating that in
accordance with Pa. R. Crim. P. 108(A), a petition for writ of habeas corpus
challenging the legality of a petitioner’s confinement shall be filed in the clerk of
courts of the judicial district in which the order directing the confinement of the
petitioner was entered.           The trial court ordered the Petition transferred to the
Philadelphia court.


                 On August 3, 2015, Bozic filed a notice of appeal from an interlocutory
appeal as of right pursuant to Pa. R.A.P. 311(c), with this court.2 On appeal, Bozic
argues that the trial court erred in transferring the Petition to the Philadelphia court
because he is confined at SCI-Greene and, in accordance with Bronson v. Domovich,
628 A.2d 1177, 1177 (Pa. Super. 1993) and Pa. R. Crim. P. 108(B), “[a] petition for
writ of habeas corpus challenging the conditions of the petitioner’s confinement in a
criminal matter shall be filed with the clerk of courts of the judicial district in which
the petitioner is confined.”         Thus, because Bozic is confined at SCI-Greene, Bozic
maintains that the trial court, not the Philadelphia court, has jurisdiction.




       1
           This is the only challenge raised.

       2
         Bozic also filed a motion to reopen the habeas corpus proceeding with the trial court,
which the trial court denied on April 5, 2016.


                                                2
              We must first address the appealability of the July 23, 2015,
interlocutory order. Bozic claims he may appeal the interlocutory order as of right
pursuant to Pa. R.A.P. 311(c). We disagree.


              Pa. R.A.P. 311(c) provides that “[a]n appeal may be taken as of right
from an order in a civil action or proceeding changing venue, transferring the matter
to another court of coordinate jurisdiction, or declining to proceed in the matter on
the basis of forum non conveniens or analogous principles.” Although Pa. R.A.P.
311(c) permits an appeal as of right from an order “transferring [a] matter to another
court of coordinate jurisdiction,” the Note to Pa. R.A.P. 311(c) explains:

              [T]he paragraph does not relate to a transfer under . . . 42
              Pa. C.S. §5103 [transfer of erroneously filed matter], . . .
              because such a transfer is not to a “court of coordinate
              jurisdiction” within the meaning of this rule; it is intended
              that there shall be no right of appeal from a transfer order
              based on improper subject matter jurisdiction.


Pa. R.A.P. 311, Note.


              Habeas corpus is properly addressed in the court of record from which
the judgment of sentence originated. Brown v. Department of Corrections, 81 A.3d
814, 815 (Pa. 2013). Here, the trial court transferred the Petition to the Philadelphia
court, which ordered Bozic’s detention. An appeal as of right may not be taken from
the trial court’s transfer order.




                                           3
Accordingly, we quash Bozic’s appeal.




                        ___________________________________
                        ROCHELLE S. FRIEDMAN, Senior Judge




                           4
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Commonwealth of Pennsylvania         :
Ex Rel. Simeon Bozic,                : No. 2760 C.D. 2015
                                     :
                        Appellant    :
                                     :
                  v.                 :
                                     :
Superintendent, Robert Gilmore,      :
State Correctional Institution       :
Greene, Pennsylvania Department      :
of Corrections                       :


                                    ORDER


            AND NOW, this 29th day of November, 2016, we hereby quash the
appeal filed by Simeon Bozic.



                                     ___________________________________
                                     ROCHELLE S. FRIEDMAN, Senior Judge